—Appeal by the defendant from a judgment of the County Court, Nassau County (Ort, J.), rendered February 26, 1998, convicting him of menacing in the second degree, criminal possession of a weapon in the third degree, and petit larceny, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
*415Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (People v Suitte, 90 AD2d 80).
We find no merit to the defendant’s remaining contentions. Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.